CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Narragansett Insured Tax-Free Income Fund and to the use of our reports dated August 26, 2011 on the financial statements and financial highlights of Narragansett Insured Tax-Free Income Fund.Such financial statements and financial highlights appear in the 2011 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania October 21, 2011
